NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                        APR 23 2021
                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS



UNITED STATES OF AMERICA,                          No. 18-50362
                   Plaintiff-Appellee,             D.C. No. 5:17-cr-00016-JGB-2
    v.
                                                   MEMORANDUM*
HUSSIEN FAWAS ELTAREB,
                   Defendant-Appellant.

                      Appeal from the United States District Court
                          for the Central District of California
                       Jesus G. Bernal, District Judge, Presiding
                         Argued and Submitted August 13, 2020
                                 Pasadena, California

Before: O’SCANNLAIN, CALLAHAN, and COLLINS, Circuit Judges.

         Hussien Eltareb appeals his conviction, after a bench trial, of distribution of

at least 50 grams of methamphetamine (Count 2), 21 U.S.C. § 841(a)(1),

(b)(1)(A)(viii); conspiracy to do the same (Count 1), id. § 846; and using or

possessing a firearm in furtherance of a drug trafficking crime (Count 3), 18 U.S.C.

§ 924(c)(1)(A)(i). We affirm Eltareb’s conviction and sentence.

         1. Reviewing de novo, United States v. Shorty, 741 F.3d 961, 965 (9th Cir.

2013), we conclude that the district court properly accepted Eltareb’s jury-trial

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
waiver at the time it was made. Because Eltareb waived a jury trial in writing, the

Government consented, and the district court approved, the requirements of

Federal Rule of Criminal Procedure 23(a) were all satisfied, thereby “creat[ing] a

presumption that the waiver is a voluntary, knowing and intelligent one.” United

States v. Cochran, 770 F.2d 850, 851 (9th Cir. 1985); see also United States v.

Bishop, 291 F.3d 1100, 1113 (9th Cir. 2002). We have held that this presumption

does not apply where the district court is “on notice” or has “reason to suspect”

that the jury-trial waiver may not be voluntary, knowing, and intelligent at the time

the court is asked to approve the waiver, and that in such circumstances the court

may need to conduct “an in-depth colloquy” before accepting such a waiver. See

United States v. Christensen, 18 F.3d 822, 825–26 (9th Cir. 1994). In challenging

his jury-trial waiver, however, Eltareb relies solely on his post-verdict evidentiary

submissions and does not point to anything in the record that would have alerted

the district court, at the time it accepted the waiver, that any further colloquy was

warranted. The district court therefore did not err in accepting Eltareb’s waiver at

the time it was made. See Cochran, 770 F.2d at 851 & n.1.

      Eltareb’s opening brief implicitly assumes, without argument, that the

district court nonetheless should have considered his post-verdict evidence in

connection with his new trial motion. The district court specifically declined to

consider the evidence in that posture, holding that, under Cochran, any such


                                           2
additional evidence attacking the jury-trial waiver could only “be presented

through habeas corpus proceedings.” In reaching this conclusion, the district court

pointed to Cochran’s statement that, if a defendant “wishes to pursue his claim that

the waiver was not made voluntarily, knowingly, or intelligently by introducing

facts outside the record[,] he must do so in a habeas corpus proceeding, not a direct

appeal.” 770 F.2d at 851 n.1. Given this specific holding, Eltareb could not

properly rely on that evidence in attacking the denial of the new trial motion on

appeal without explaining in his opening brief why the district court was incorrect

in explicitly refusing to consider that evidence. Eltareb’s opening brief, however,

does not even mention this latter holding at all, much less explain why it was

wrong. Indeed, Eltareb did not present any such argument until his reply brief,

which was after the Government’s answering brief had already noted the omission

and contended that the point had been forfeited. We agree that, under these

circumstances, Eltareb forfeited the point. See Arpin v. Santa Clara Valley Transp.

Agency, 261 F.3d 912, 919 (9th Cir. 2001) (“[I]ssues which are not specifically and

distinctly argued and raised in a party’s opening brief are waived.”). Accordingly,

we express no view as to whether the district court’s reading of Cochran on this

point was correct.

      2. We reject Eltareb’s contention that the district court committed reversible

error by admitting the testimony of Senior Deputy Jacob Holt and ATF Special


                                          3
Agent Rustin Wayas. The parties disagree as to whether the alleged errors should

be reviewed for abuse of discretion or only for plain error, but we need not resolve

this dispute. Even assuming that the abuse-of-discretion standard applies, there

was no prejudicial error.

      a. Holt’s testimony as to the structure and operations of the Hells Angels

organization was not inadmissible profile or character evidence. See, e.g., United

States v. Murillo, 255 F.3d 1169, 1176 (9th Cir. 2001), overruled on other grounds

as recognized by United States v. Mendez, 476 F.3d 1077, 1080 (9th Cir. 2007).

The same is true of Wayas’s testimony about the nature of large drug-trafficking

transactions and the possession of firearms in connection with such transactions.

See, e.g., United States v. Cordoba, 104 F.3d 225, 230 (9th Cir. 1997)

(“[T]estimony that drug traffickers do not entrust large quantities of drugs to

unknowing transporters is not drug courier profile testimony.”), overruled on other

grounds as recognized by United States v. Valencia-Lopez, 971 F.3d 891, 901 (9th

Cir. 2020). Their testimony supplied relevant context for understanding the actions

of Eltareb and his co-defendant Brian Henson during the drugs-for-guns

transaction, and that testimony bears no resemblance to the sort of profile evidence

condemned in United States v. Wells, 879 F.3d 900, 918, 920–21 (9th Cir. 2018)

(district court erred by admitting testimony about the profile of “individuals who

would perpetrate a workplace targeted homicide,” which the Government then


                                          4
used “to ‘fit’ [the defendant’s] personal characteristics”). The district court

likewise did not abuse its discretion in concluding that Holt’s testimony was not

inadmissible under Federal Rule of Evidence 403. See, e.g., United States v.

Torralba-Mendia, 784 F.3d 652, 663 (9th Cir. 2015) (evidence about an

“organization’s methods” can help to “prove the existence of a conspiracy and put

[the defendant’s] actions in context”); see also United States v. Sepulveda-Barraza,

645 F.3d 1066, 1072–73 (9th Cir. 2011).

      b. There was no abuse of discretion in declining to exclude Holt’s and

Wayas’s testimony under Federal Rule of Evidence 704(b). The fact that this

testimony supported an inference of Eltareb’s knowledge and intent—even a very

strong inference—is not enough to violate Rule 704(b). Rather, Rule 704(b) is

violated only if the testimony stated an opinion that “would necessarily compel the

conclusion” that the defendant had “the mental state . . . that constitutes an element

of the crime charged.” United States v. Morales, 108 F.3d 1031, 1035, 1037 (9th

Cir. 1997) (en banc) (emphasis added). Although Wayas’s testimony occasionally

and unwisely strayed into using phrases that arguably suggest a direct opinion that

Eltareb possessed the gun for defensive purposes, that still does not directly

correspond to the mental state for any of the crimes charged. Rather, even

accepting that Wayas stated an opinion that Eltareb subjectively had the asserted

defensive purpose in possessing the gun, a further inference is necessary in order


                                           5
to establish the requisite mens rea that “constitutes an element” of either of “the

crime[s] charged.” FED. R. EVID. 704(b). Because the district court could

reasonably conclude that the ultimate mental state was not “necessarily

compel[led]” by Wayas’s testimony, there was no abuse of discretion. See

Morales, 108 F.3d at 1037; see also Murillo, 255 F.3d at 1178.

      c. In any event, even if Holt’s and Wayas’s testimony should have been

excluded, there was no reversible error. The district court specifically concluded

that, even apart from Holt’s and Wayas’s testimony, “there was sufficient

circumstantial evidence to prove beyond a reasonable doubt that Eltareb intended

to help Henson perform the drug transaction prior to its completion,” and also that

the additional evidence concerning Eltareb’s possession of the firearm “was

sufficient to convict Eltareb of 18 U.S.C. § 924(c).”1 And in the context of this

bench trial, these statements confirm that the trier of fact would have convicted

even if this testimony had been excluded. On this record, we perceive no grounds

for finding reversible error in connection with the admission of Holt’s and Wayas’s

testimony.

      3. On the specific record of this case, the district court did not commit


1
 Reviewing de novo, see United States v. Riggins, 40 F.3d 1055, 1057 (9th Cir.
1994), we agree with the district court that, with or without the testimony of Holt
and Wayas, the evidence was sufficient to permit the trier of fact to convict
Eltareb. The district court therefore properly denied his motion for judgment of
acquittal under Federal Rule of Criminal Procedure 29.

                                          6
procedural error at sentencing by failing expressly to address Eltareb’s various

arguments for a lower sentence. In its earlier ruling denying Eltareb’s motion for a

new trial, the district court had already held that the evidence at trial did not

support a derivative sentencing entrapment defense because Henson “did not

express any hesitancy or reservations” about adding methamphetamine to the deal

and because Henson “repeatedly suggested increasing the transaction” and

demonstrated a “capability to procure an increased amount of drugs.” Given these

conclusions as to Henson’s role in increasing the scale of the transaction, the

district court had already sufficiently set forth its disagreement with Eltareb’s

arguments that the Government had “inflated” the quantity of drugs. As a result,

the mandatory minimum sentence on all counts was 180 months. Because that is

the sentence that the district court imposed, Eltareb’s remaining complaints about

the district court’s explanation for the sentence necessarily fail. Spears v. United

States, 555 U.S. 261, 266–67 (2009).

      AFFIRMED.




                                           7